DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 08/03/2022.
Claims 1-20 are amended.
Claims 1-20 are pending in the application. 
The 112(a) and 112(b) rejections against claims 1-10 are maintained because the Applicants’ argument is not persuasive (please see response to the Applicant’s Arguments section below).

Response to Applicant’s Arguments
U.S.C § 112(a) and § 112(b) rejections	In the previous office action dated 05/05/2022, claims 1-10 are rejected under § 112(a) and § 112(b) for lack of sufficient written description and for indefiniteness, respectively.	Starting near the middle of page 1 of the Applicant Remarks filed on 08/03/2022, the Applicant argues, “¶ [0029] of the Specification of the present application refers to a specific example of "a collision resistant, deterministic, non-inverting hashing algorithm," in the form of a "secure hash algorithm (SHA)." Therefore, written description support exists for the term "collision resistant" used in claim 1”. 	Although using BRI, the Examiner respectfully agrees that the term “collision resistant” can have collision.  However, according to the instant specification ¶14, the term “collision resistant” is defined as, “a collision-resistant hash is a hash that produces distinct outputs from different inputs. Accordingly, in a collision-resistant hash two different input strings will not collide into a same output string”.  Since the Applicant can be their own lexicographer (see MPEP 2111.01 (IV)(A), “the applicant must clearly set forth a special definition of a claim term in the specification”.  In the ¶14 above, the Applicant clearly sets forth a definition for collision-resistant hash.  As a result, the Examiner finds that the SHA algorithm does not qualify as the collision-resistant hash defined by the Applicant.  For example, SHA algorithm does produce collision (see https://en.wikipedia.org/w/index.php?title=Secure_Hash_Algorithms&oldid=837517049, SHA-0 and SHA-1).  In the Wikipedia page, it discloses “SHA-0: A retronym applied to the original version of the 160-bit hash function published in 1993 under the name "SHA". It was withdrawn shortly after publication due to an undisclosed "significant flaw" and replaced by the slightly revised version SHA-1.“  Without specifying a version of SHA in the specification, “SHA” corresponds to either SHA-0 or SHA-1.  Either versions have collision issue.  In fact, all various SHA-x algorithms have collision attacks, but it only depends on how hard it is to have the collision (see the Wikipedia page).  As a result, the instant specification lacks sufficient written description regarding this limitation. 
U.S.C. § 103 rejections
	In the office action dated 05/05/2022, Bilodeau et al. (US 20150213288 A1, hereinafter Bilodeau) in view of Thomson et al. (US 11017778 B1, hereinafter Thomson) and further in view of LIU et al. (US 20190384820 A1, hereinafter Liu) is used to teach the limitations of claim 1.
	Starting near the bottom of page 1 of the Remarks, the Applicant argues, “the asserted combination of Bilodeau, Thomson, and Liu would not have provided any teaching or hint of at least the following combination of elements of claim 1: "replacing, in the document, each instance of multiple instances of the match string with the cryptographic hash; and after the replacing of each instance of the multiple instances of the match string with the cryptographic hash, searching the document for each occurrence of the cryptographic hash and replacing each occurrence of the cryptographic hash with the updated readable identifier." 	The Applicant’s argument is fully considered.  However, the Applicant’s argument is moot because the new reference Stevens; Steven E. et al. (US 20080147554 A1, hereinafter Stevens) is used in combination with Bilodeau and Thomson to teach limitations of claim 1, necessitated by the amendment to the claim 1.		Bilodeau teaches cryptographic hash (Bilodeau ¶68) and readable identifiers such as using a country in place of IP address (Bilodeau ¶67) and the combination of the various replacement techniques (Bilodeau ¶70) for replacing PII data in a document (Bilodeau ¶67, ¶77-¶78). Thomson also teaches using readable identifier to replace PII data (Thomson col. 203, line 30-67; col. 204, lines 1-33). Stevens teaches the transformation of a document using plural passes processes, including replacing PII data with hashing function, then further replacing the output with indexing tag.  As a result, Bilodeau in view of Thomson and Stevens teaches the disputed limitation.	The Applicant further argues, “Additionally, Applicant respectfully submits that none of the references teach "comparing the cryptographic hash of the match string with a database, the database including multiple previous hashes and multiple corresponding readable identifiers that map to respective previous hashes of the multiple previous hashes."		The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. Bilodeau teaches the lookup using a hash of sensitive data, which would include comparison using hash (Bilodeau ¶76, a reference to the PII rather than calculating and storing PII every time, such as account names and IP addresses; a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value).  The reference to the PII can be readable identifier, where Bilodeau disclosed in ¶67 (“a telephone number might be generalized by replacing the last four digits with an asterisk or an IP addresses might be generalized with a lookup that finds the country associated with the IP address”).  Bilodeau teaches if the lookup of hash is not found, new entry is added (Bilodeau ¶76).  As a result, due to the plurality of PII in a document (in intended use, and also disclosed by Bilodeau), at runtime, there would be multiple entries in the mapping disclosed above by Bilodeau (such as Bilodeau ¶71-¶75).  As a result, an ordinary skill in the art would find it obvious that Bilodeau’s teaching would read on the disputed limitation.  As a result, the Examiner asserts that the combination of Bilodeau in view of Thomson and Stevens teaches all limitations of the amended claim 1.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 1 recites “produce a cryptographic hash using a collision resistant, deterministic, non-inverting cryptographic hashing function”.  According to the instant specification ¶14, the term “collision resistant” is defined as, “a collision-resistant hash is a hash that produces distinct outputs from different inputs. Accordingly, in a collision-resistant hash two different input strings will not collide into a same output string”.  Since the Applicant can be their own lexicographer (see MPEP 2111.01 (IV)(A), “the applicant must clearly set forth a special definition of a claim term in the specification”.  In the ¶14 above, the Applicant clearly sets forth a definition for collision-resistant hash.  As a result, the Examiner finds that SHA algorithm does not qualify as the collision-resistant hash defined by the Applicant.  For example, SHA algorithm does produce collision (see https://en.wikipedia.org/w/index.php?title=Secure_Hash_Algorithms&oldid=837517049, SHA-0 and SHA-1).  In the Wikipedia page, it discloses “SHA-0: A retronym applied to the original version of the 160-bit hash function published in 1993 under the name "SHA". It was withdrawn shortly after publication due to an undisclosed "significant flaw" and replaced by the slightly revised version SHA-1.“  Without disclosing the version of SHA in the specification, “SHA” corresponds to either SHA-0 or SHA-1 according to the Wikipedia.  Either versions have collision issue.  In fact, all various SHA-x algorithms have collision attacks, but it only depends on how hard it is to produce a collision.  As a result, the instant specification lacks sufficient written description regarding this limitation.	Dependent claims 2-10 do not resolve the deficiency of claim 1 and as a result, are rejected for the same reason as that of independent claim 1.	Regarding claim 10, the claim recites “wherein the database does not contain strings to be anonymized”. The instant specification does not disclose this limitation.  By using languages such as “include”, the instant specification does not limit the storage of the database to the various recited elements (see MPEP 2163 (II)(A)(1).  As a result, the specification lacks sufficient written description regarding this limitation.	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		Regarding independent claims 1 and 10, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).	For the purpose of prior art examination, the limitation is interpreted as best understood.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (US 20150213288 A1, hereinafter Bilodeau) in view of Thomson et al. (US 11017778 B1, hereinafter Thomson) and further in view of Stevens; Steven E. et al. (US 20080147554 A1, hereinafter Stevens). 	Extrinsic evidence, Wikipedia (NPL U: Regular expression, dated 01/2018, downloaded from the Internet on 03/31/2022, page 1-16, URL: http://web.archive.org/web/20180114181636/https://en.wikipedia.org/wiki/Regular_expression, hereinafter Wikipedia), is used for clarifying the rejections of the claims below.	Regarding claim 1, Bilodeau teaches a computer-implemented method, comprising:
	identifying a regular expression configured to match a string to be anonymized in a document (abstract, scrubber configuration includes context information about locations and types of PII in the log, the PII to be scrubbed, from unstructured data; ¶12, The search operation that looks for content in the selected field that matches filter parameters (e.g., a pattern); ¶64, content in the message matches filter parameters (e.g., a pattern); [0086], the search parser instructs the scrubbing agent to find anything that matches a selected pattern in the target field, the scrubbing agent may have predefined search parsers for selected data types, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression); [Examiner remark: pattern matching using regular expression is a well-known and common knowledge for an ordinary skilled in the art, see Wikipedia, middle of page 2, History section, “Regular expressions entered popular use from 1968 in two uses: pattern matching in a text editor [5] and lexical analysis in a compiler”]);
	selecting a readable identifier as an anonymized reference for a string replacement ([0067] Generalization is act of replacing the PII with a generalized value, a lookup that finds the country associated with the IP address to expose the user's generalized location (i.e., the country) rather than the user's IP address);
	determining, in the document, a match string that fits the regular expression (¶64, the content in the message matches filter parameters (e.g., a pattern) specified in the scrubber configuration, search operation that looks for content in the selected field that matches filter parameters (e.g., a pattern) specified in the scrubber configuration; ¶84, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression));
	hashing the match string to produce a cryptographic hash using a collision resistant, deterministic, non-inverting cryptographic hashing function (¶65, a replacement value generation operation 416 generates a replacement value for the PII in the selected field, replacement techniques include static substitution, generalization, hashing; [0068] Hashing is the act of replacing the PII with a hash code, a unique value generated using a one way hash);
	comparing the cryptographic hash of the match string with a database, the database including multiple previous hashes and multiple corresponding readable identifiers [which are references to PII values] that map to respective previous hashes of the multiple previous hashes (¶64, generates a replacement value for the PII in the selected field; ¶67, generalized value; [0068] Hashing is the act of replacing the PII with a hash code, a unique value generated using a one way hash, A reference value may be correlated with the hashed PII using the hash key; ¶76, stores a reference to the PII rather than calculating and storing PII every time, such as account names and IP addresses; a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value [Examiner remark: the store includes plural of items, such as account names and addresses], which , a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value; the scrubbing agent stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, such as account names and IP addresses, the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value. In other words, only PII that has not been previously encountered has to be encrypted, which reduces processing time; ¶70, combinations or multiples of the redaction techniques may be used); and 
	in response to none of the multiple previous hashes matching the cryptographic hash (¶76, stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, such as account names and IP addresses only PII that has not been previously encountered has to be encrypted, the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value):
	creating a new database record including the cryptographic hash (¶76, stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, only PII that has not been previously encountered has to be encrypted, the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value; ¶70, combinations or multiples of the redaction techniques may be used);
	associating the ([Examiner remark: the updated readable identifier is taught by Thomson below]; Bilodeau [0067] Generalization is act of replacing the PII with a generalized value that may allow identification of the group or category to which the individual belongs without identifying the individual, user's generalized location (i.e., the country) rather than the user's IP address; ¶68, Hashing is the act of replacing the PII with a hash code. The hash code is a unique value generated using a one way hash that represents but does not identify the user. In other words, each different hash code identifies a different user but the hash code itself provides no actual user information; Bilodeau ¶76, stores a reference to the PII rather than calculating and storing PII every time, a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value; see also ¶68 regarding entries in the logs and ¶70, combinations or multiples of the redaction techniques may be used, multiple replacement techniques provides the scrubbed data in multiple formats and allows personnel with different access levels and needs to utilize the data while exposing only the amount of PII necessary);	replacing, in the document, each instance of multiple instances of the match string with the cryptographic hash (Bilodeau [0067] Generalization is act of replacing the PII with a generalized value that may allow identification of the group or category to which the individual belongs without identifying the individual, user's generalized location (i.e., the country) rather than the user's IP address; [0068] Hashing is the act of replacing the PII with a hash code. The hash code is a unique value generated using a one way hash that represents but does not identify the user. In other words, each different hash code identifies a different user but the hash code itself provides no actual user information; ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶77, place a marker in scrubbed data indicating the location of the PII and store the PII replacement at the beginning of the string; ¶78, the scrubbing agent only scans messages for the expected PII type and simply moves on the next message if the expected PII type is not found; see also ¶68-¶70).	Bilodeau teach the transforming of confidential data by replacing PII values with cryptographic hash and further teaches transforming of confidential data by replacing PII values with readable identifier.  Bilodeau further disclose the two transformations can be combined (Bilodeau ¶70). 	Bilodeau teaches the mapping of hash value and encrypted PII data.  In the mapping (¶76), Bilodeau discloses the use of a hash to lookup a reference to previously encrypted value.  Bilodeau does not explicitly disclose that the mapping containing both the hash and the readable identifier.	However, Bilodeau discloses that various replacement techniques can be combined (¶70), where besides the hash method, a replacement value can be a generalization (readable identifier), and use the hash to locate log entries (¶68, A reference value may be correlated with the hashed PII using the hash key allowing authorized users to find corresponding entries in the logs).	It would have been obvious to an ordinary skill in the art before the effective filing date to combine Bilodeau’s teaching in ¶70 with the mapping table in ¶76 to have additional column when having multiple replacement techniques of using both hash and readable identifier to result in limitation: associating the readable identifier with the new database record that includes the cryptographic hash.	One of ordinary skilled would be motivated to do so as it would allow the locating of the readable identifier in the log that Bilodeau teaches (Bilodeau teaches to use the hash to look up corresponding entries in the log.  When the log is replaced with readable identifier, the hash would need to correspond to the readable identifier to identify the entry).	Bilodeau discloses the replacing of PII with reference values which are readable identifiers, that allows identification of group or generalized location (¶67), and the saving and lookup in a map of reference value using hash value (¶76).	Bilodeau does not explicitly disclose the updating of the readable identifier to produce an updated readable identifier.
	On the other hand, Thomson teaches:	replacing the match string with the readable identifier, throughout the document (Thomson col. 7 lines 1-11, scrubbing all personal data from an incoming data file by identifying personal data elements in each incoming data file and using a replacement or scrambling routine to adjust the data in each personal data element; col. 9 lines 23-28, scrub personal data from a production file and convert the data to a new file but that excludes any personal data; Thomson col. 203, line 30-67; col. 204, lines 1-33, filtering the n-grams may include deleting or redacting personal information, private information, personally identifiable information, or other sensitive information, information may be a (a) name, street address, or driver's license number; and (b) information about the individual's health, medical care, financial accounts, or credit history. Another example of a specified combination of information may be (a) a person's financial account number; and (b) an associated password, PIN, security code, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram);	updating a counter in the readable identifier to produce an updated readable identifier (Thomson col. 7 lines 1-11, scrubbing all personal data from an incoming data file by identifying personal data elements in each incoming data file and using a replacement or scrambling routine to adjust the data in each personal data element; col. 9 lines 23-28, scrub personal data from a production file and convert the data to a new file but that excludes any personal data; Thomson col. 203, line 30-67; col. 204, lines 1-33, filtering the n-grams may include deleting or redacting personal information, private information, personally identifiable information, or other sensitive information, information may be a (a) name, street address, or driver's license number; and (b) information about the individual's health, medical care, financial accounts, or credit history. Another example of a specified combination of information may be (a) a person's financial account number; and (b) an associated password, PIN, security code, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Thomson, which teaches the use of a numerical sequence appended to a readable identifier as a placement value into the teaching of Bilodeau to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Thomson’s teaching would help protect user data privacy, improve readability and providing compliance to the law and regulations (Thomson col. 3, lines 15-29). In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, anonymization of sensitive data. This close relation between both references highly suggests an expectation of success when combined.	Bilodeau in view of Thomson teach the transforming of confidential data by replacing PII values with cryptographic hash and further teaches transforming of confidential data by replacing PII values with readable identifier.  Bilodeau in view of Thomson further disclose the two transformations can be combined (Bilodeau ¶70).	However, Bilodeau in view of Thomson does not explicitly mention: after the replacing of each instance of the multiple instances of the match string with the cryptographic hash, searching the document for each occurrence of the cryptographic hash and replacing each occurrence of the cryptographic hash with the updated readable identifier.	On the other hand, Stevens teaches: after the replacing of each instance of the multiple instances of the match string with the cryptographic hash (Stevens ¶30, the healthcare data 112 is de-identified by removing all PII at the data source; see also ¶32; ¶33, The predetermined portions of PII can be, for instance, the patient's name, birth date, social security number, some other identifying information, or any combination of these; ¶36, the extracted, encrypted, and properly sequenced predetermined portions of PII are inputted into the first hash function, step 420. In the processor 110, the first hash function module 120 inputs the extracted and encrypted portions of the PII that have been linked in the proper sequence into the first hash function, and the first hash function converts the extracted, encrypted, and properly sequenced portions of PII into a first output; ¶40, Inputting the first output and the key into the second hash function provides additional protection by using two hash functions sequentially to convert portions of PII into the anonymous linking code), searching the document for each occurrence of the cryptographic hash and replacing each occurrence of the cryptographic hash with the updated readable identifier ([Examiner remark: Bilodeau teaches the readable identifier]; ¶45, healthcare data can include the appended anonymous linking codes and/or an indexing tag; ¶49, The anonymous linking code can also be replaced with or augmented by an indexing tag. By replacing the anonymous linking code, which is based on portions of PII, with the indexing tag, the electronic healthcare data is substantially de-identified because it contains no PII and the anonymous linking code which is based on portions of PII is replaced by the indexing tag).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Stevens, which teaches using multiple passes for data transformations including hashing, then replaced with indexing tag into the teaching of Bilodeau in view of Thomson, who teaches replacing PII data with hash and also replacing PII data with readable identifier, and the use of combination of the technique, to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Stevens’s teaching would help clarify the teaching of Bilodeau in view of Thomson and providing the details that Bilodeau discloses but not clearly in details. In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data transformation to protect PII information.	Regarding claim 2, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), further comprising:
	identifying a second regular expression configured to match a second string to be anonymized in the document (Bilodeau ¶27, examples of PII, such as name, birthdate, SSN, account name, and phone number, IP address, company name, and location information, e-mail headers; Bilodeau abstract, scrubber configuration includes context information about locations and types of PII in the log, the PII to be scrubbed, from unstructured data; Bilodeau ¶12, The search operation that looks for content in the selected field that matches filter parameters (e.g., a pattern); Bilodeau ¶64, content in the message matches filter parameters (e.g., a pattern); Bilodeau [0086], the search parser instructs the scrubbing agent to find anything that matches a selected pattern in the target field, the scrubbing agent may have predefined search parsers for selected data types, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression) ; [Examiner remark: pattern matching using regular expression is a well-known and common knowledge for an ordinary skilled in the art, see Wikipedia, middle of page 2, History section, “Regular expressions entered popular use from 1968 in two uses: pattern matching in a text editor [5] and lexical analysis in a compiler”]);
	selecting a second readable identifier as an anonymized reference for a string replacement of the second string (Bilodeau ¶27, examples of PII, such as name, birthdate, SSN, account name, and phone number, IP address, company name, and location information, e-mail headers; [Examiner remark: Bilodeau teaches PII includes plural of different types of sensitive data]; Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; Bilodeau [0067] Generalization is act of replacing the PII with a generalized value, a lookup that finds the country associated with the IP address to expose the user's generalized location (i.e., the country) rather than the user's IP address; see also Bilodeau ¶78; [Examiner remark: Bilodeau teaches all PII data are scrubbed, not just 1 particular type.  This maps to the second readable identifier. Although Bilodeau gives 1 example of using a country as a readable identifier, Bilodeau teaches the generalization technique is used, not just 1 particular value type]);
	determining, in the document, a second match string that fits the regular expression (Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶12, The search operation that looks for content in the selected field that matches filter parameters (e.g., a pattern); Bilodeau ¶64, content in the message matches filter parameters (e.g., a pattern); Bilodeau [0086], the search parser instructs the scrubbing agent to find anything that matches a selected pattern in the target field, the scrubbing agent may have predefined search parsers for selected data types, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression));
	hashing the second match string to produce a second cryptographic hash using the collision resistant, deterministic, non-inverting cryptographic hashing function (Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶65, a replacement value generation operation 416 generates a replacement value for the PII in the selected field, replacement techniques include static substitution, generalization, hashing; Bilodeau [0068] Hashing is the act of replacing the PII with a hash code, a unique value generated using a one way hash);
	comparing the second cryptographic hash of the second match string with the database (Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶64, generates a replacement value for the PII in the selected field ; Bilodeau [0076], the scrubbing agent stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, such as account names and IP addresses. In various embodiments, the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value. In other words, only PII that has not been previously encountered has to be encrypted, which reduces processing time. Bloat in the scrubbed logs may be reduced by storing a GUID style identifier instead of the hash and cipher text. Overall efficiency may be increased by using normalized PII values to substantially improve the hit ratio but comes at the cost of the potential loss of some detail when recreating the log with the normalized PII instead of the original PII; see also ¶68)); and
	in response to a first previous hash of the multiple previous hashes matching the second cryptographic hash (Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶76, stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, only PII that has not been previously encountered has to be encrypted, which reduces processing time).	Bilodeau ¶76, includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value, only PII that has not been previously encountered has to be encrypted).	replacing each instance of the second matching string with [a] Bilodeau ¶10, a parsing engine that breaks up data into fields or locate data within fields, scrubbing fields containing PII; see also Bilodeau ¶27; Bilodeau ¶77, place a marker in scrubbed data indicating the location of the PII and store the PII replacement at the beginning of the string; Bilodeau ¶78, the scrubbing agent only scans messages for the expected PII type and simply moves on the next message if the expected PII type is not found).	Although Bilodeau teaches the looking up of previous stored database record containing previous hash and replacing of PII with readable identifier, Bilodeau does not explicitly mention the retrieving of the previously stored record; and	replacing each instance of the second matching string with the first readable identifier, in the document.	However, Bilodeau in ¶76 teaches to avoid calculating a PII every time, it stores the reference to it for efficiency purposes (Bilodeau ¶76, stores a reference to the PII rather than calculating and storing PII every time; lookup using hash).	It would have been obvious to an ordinary skill in the art, to incorporate Bilodeau’s teaching in ¶76 for other time encountering the same PII by looking up a hash and Bilodeau’s teaching of replacing PII with reference value, by using the value for PII reference when performing replacement versus re-calculating the value every time for improving efficiency (by not recalculating the reference value) to result in the limitations of the claimed invention.	Regarding claim 3, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the updated readable identifier includes a representation of a type associated with the regular expression (Bilodeau [0067] Generalization is act of replacing the PII with a generalized value, a lookup that finds the country associated with the IP address to expose the user's generalized location (i.e., the country) rather than the user's IP address; Bilodeau ¶64, the content in the message matches filter parameters (e.g., a pattern) specified in the scrubber configuration, search operation that looks for content in the selected field that matches filter parameters (e.g., a pattern) specified in the scrubber configuration [Examiner remark: since the content matches a pattern (see Wikipedia for the well-known use of regular expression as a matching pattern); and the replacement value is used for the matched text, the replacement value, which is a readable identifier, has a type, such as IP address type discussed above, associates with the regular expression]; Bilodeau [0070], combinations or multiples of the redaction techniques may be used. Using multiple replacement techniques provides the scrubbed data in multiple formats and allows personnel with different access levels and needs to utilize the data while exposing only the amount of PII necessary), and wherein the updated readable identifier includes a count of the updated counter (also see Bilodeau ¶68 regarding readable identifier; Thomson col. 203, line 30-67, redacting personal information, private information, personally identifiable information, or other sensitive information, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram).
	Regarding claim 4, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1, wherein the updating of the counter comprises incrementing the counter to produce an incremented count, and wherein the updated readable identifier contains the incremented count (Thomson col. 203, line 30-67, redacting personal information, private information, personally identifiable information, or other sensitive information, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram).
	Regarding claim 5, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the document comprises a log of a network server, the computer-implemented method further comprising configuring the regular expression to identify at least one of an internet protocol address or an e-mail address in the log of the network server (Bilodeau [0086], the scrubbing agent may have predefined search parsers for selected data types. Examples of predefined search parsers include, but are not limited to, common data types such as general internet protocol (IP) addresses, version specific IP addresses (e.g., IPv4 and IPv6 addresses), and SMTP addresses. In some embodiments, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression)).

	Regarding claim 6, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the document comprises a text document (Bilodeau, abstract, the flexibility provided by the scrubber configurations allows only the PII to be scrubbed, even from unstructured data), and the computer-implemented method comprising searching the document for the match string that fits the regular expression by using a search and replace text function on the text document (Bilodeau [0011] The message scrubbing operation locates and replaces PII in the message using the rules and context information provided by the scrubber configuration; Bilodeau abstract, from unstructured data; Bilodeau ¶59, locates and replaces PII in the message using the rules and context information provided by the scrubber configuration; Bilodeau ¶86, a custom search parser may be specified in the scrubber configuration using an expression language to define the search pattern (e.g., regular expression); abstract, ¶11, ¶77, ¶79, ¶87, ¶90).

	Regarding claim 8, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the document comprises a log file created by a computing device (Bilodeau [0008] Embodiments of a PII scrubbing system surgically scrub PII from a log based on a scrubber configuration corresponding to the log; Bilodeau [0029] The PII scrubbing system 100 includes a logging agent 102 executed on a logged system 104. The logged system is a computing device. Examples of suitable computing devices for implementing the logged system and/or other systems that make up the PII scrubbing system, but are not limited to, server computers, desktop computers, laptops, tablet or surface computers, smart phones, and smart appliances. The logging agent generates logs for a logged application 106), the computer-implemented method further comprising transmitting the document to a remote server for analysis of a performance of the computing device based on the log file (Bilodeau 118 of fig. 1, Bilodeau [0030] The logging agent generates messages 108 that may contain PII collected from users 110 as part of the data routinely logged for business purposes, such as, but not limited to, security auditing, product support, product improvement, product registration, and user registration. Examples of the types of data that may be logged include, but are not limited to, security events (e.g., login attempts and authorizations), input/output events (e.g., network or file system transactions), program errors and crashes, system performance and resource utilization, and program or feature usage. The messages may be streamed, written, or otherwise transmitted to local or remote destinations (i.e., a data stream). The destination may be a volatile storage location, such as an in-memory data object (e.g., an event record), or a non-volatile storage location, such as a file on a secondary storage device (i.e., a hard drive). The messages may be textual data (i.e., string), binary data, or a combination thereof; Bilodeau [0037] The scrubbing agent may send the scrubbed messages 116 to shared storage in a data repository 118.).
	Regarding claim 9, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 3 (see discussion above).	wherein the updated readable identifier comprises the representation appended with the count of the updated counter (Thomson col. 203, line 30-67, redacting personal information, private information, personally identifiable information, or other sensitive information, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram).		Regarding claim 10, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the database does not contain strings to be anonymized ([Examiner remark: the instant specification recites the database “include” various information.  As a result, the database does not exclude information such as the strings to be anonymized.  Furthermore, the encrypted data Bilodeau teaches in the mapping is not the same as the strings to be anonymized]; Bilodeau ¶76, stores a reference to the PII rather than calculating and storing PII every time it is required for frequently repeated user information, such as account names and IP addresses only PII that has not been previously encountered has to be encrypted, the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value).

	Regarding claims 11 and 17, the claims are rejected for same reasons as that of claim 1, respectively, because the claims recite essentially the same limitations as that of claim 1, respectively.	Regarding claims 12 and 18, the claims are rejected for same reasons as that of claim 2, respectively, because the claims recite essentially the same limitations as that of claim 2, respectively.	Regarding claim 13, the claim is rejected for same reasons as that of claim 5, because the claim recites essentially the same limitations as that of claim 5.	Regarding claim 14, Bilodeau in view of Thomson and Stevens teaches the system of claim 11, wherein the updated readable identifier comprises a count of the updated counter (Thomson col. 203, line 30-67, redacting personal information, private information, personally identifiable information, or other sensitive information, if “David” is replaced with “_name_,” the counter for the unigram “David” may be incremented or n-gram counter 6508 may keep a separate table for filtered names, each with an associated counter. b. In another variation on replacing words with class tags, a natural language processing method may examine how names are used in context and determine that there are 50 classes of names where each class tends to appear over a range of contexts, so that classes such as “_name1_,” “_name2_,” “_name3_,” etc., may be defined. If “David” is a member of the _name23_ class, then “David” may be replaced by “_name23_” in the n-gram).
	Regarding claim 16, the claim is rejected for same reasons as that of claim 10, because the claim recites essentially the same limitations as that of claim 10. 
	Regarding claim 20, the claim is rejected for same reasons as that of claim 14, because the claims recite essentially the same limitations as that of claim 14.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau in view of Thomson and Stevens and further in view of Liu et al. (US 20190384820 A1, hereinafter Liu).
	Regarding claim 7, Bilodeau in view of Thomson and Stevens teaches the computer-implemented method of claim 1 (see discussion above), wherein the multiple corresponding readable identifiers include readable identifiers (Bilodeau ¶67, generalization is act of replacing the PII with a generalized value that may allow identification of the group or category to which the individual belongs without identifying the individual. Generalization may replace the portions of the PII with wildcards or use a lookup table or function to map individuals into groups. For example, a telephone number might be generalized by replacing the last four digits with an asterisk or an IP addresses might be generalized with a lookup that finds the country associated with the IP address to expose the user's generalized location (i.e., the country) rather than the user's IP address. Generalizations are generally irreversible and result in some information loss; Bilodeau ¶68, a reference value may be correlated with the hashed PII using the hash key allowing to find corresponding entries in the logs. For example, to locate the log entries associated with a particular user, the user id for that user may be hashed using the same key originally used to hash the logs. The logs may then be searched for that hash key instead of the user name) and 
	the comparing of the cryptographic hash of the match string with the database comprises finding matching previous hashes for match strings (Bilodeau ¶76, see also discussion in claim 1 above and Bilodeau ¶68).	Bilodeau in view of Thomson and Stevens does not explicitly mention the database stores entries corresponding to multiple documents.	On the other hand, Liu teaches:
	wherein the multiple corresponding readable identifiers include readable identifiers for multiple documents ([Examiner remark: the readable identifier is taught by Bilodeau]; Liu, ¶42 determine whether the sensitive entity is already present in the Mapping Table 260; Liu ¶50, allow an entity holder to be used multiple times, when the translated masked string is returned, this value can also be used as an indication of how many instances of the entity holder remain in the text, potentially across multiple translation requests or strings; Liu ¶51, the Mapping Table 260 entries are maintained to potentially help facilitate future translations; Liu ¶51, the Mapping Table 260 entries are maintained to potentially help facilitate future translations). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu, which teaches mapping table containing multiple entries from multiple requests and is maintained for future translations into the teaching of Bilodeau in view of Thomson and Stevens, who teaches replacing PII data with hash and also replacing PII data with readable identifier where entries of readable identifiers are stored with hash that is used for lookup purposes.
	One of ordinary skilled would be motivated to do so as incorporating Liu’s teaching would help re-usability and improving performance. In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replacement of sensitive data.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau in view of Thomson and Stevens and further in view of Miller; Jesse et al. (US 20180267947 A1).
	Regarding claim 15, Bilodeau in view of Thomson and Stevens teaches the system of claim 11.	Bilodeau in view of Thomson and Stevens does not explicitly mention the following that Miller teaches: wherein the instructions are executable on the processor to provide a graphic user interface to receive the regular expression from a user (Miller [0147] Filter can accept keyword or key-value filters. The field name can either be specified with an extraction rule. A value can include a wild card character. This filtering behavior also can be incorporated in extraction rules; Miller [0204] the filtering of event records based on a selected extracted value; Miller [0208] display the filtered events based on the extraction rule; Miller [0281] the GUI may be employed to enable the user to manually input the extraction rule, the user may enter a regular expression or other extraction rule into an editable input text box in the GUI to define a field within the event records from which to extract data; Miller  [0195] Anonymizer is configured to enable a user to perform various actions that are directed towards depersonalizing the data. Information within the data that may be construed as Personally Identifiable Information (PII), or otherwise private, confidential, or otherwise for limited viewing, may be modified by anonymizer 2011 to remove such data, anonymizer 2011 may be used to identify the filter rules, for anonymizing the data).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Miller, which teaches a GUI enabling users to configure regular expression for extraction rule into the teaching of Bilodeau in view of Thomson and Stevens, who teaches replacing PII data with hash and also replacing PII data with readable identifier where the PII data can be find by pattern matching such as regular expression.
	One of ordinary skilled would be motivated to do so as incorporating Miller ’s teaching would help improve usability and flexibility. In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data anonymization (Miller ¶195).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau in view of Thomson and Stevens and further in view of Akinmeji; Abimbola et al. (US 20180096102 A1, hereinafter Alkinmeji).	Regarding claim 19 Bilodeau in view of Thomson and Stevens teaches the non-transitory, computer-readable medium of claim 17 (see discussion above).	Bilodeau in view of Thomson and Stevens does not explicitly disclose the following limitations that Akinmeji teaches:	wherein the document comprises log information (Akinmeji [0069] The obfuscated data 130 is provided to the monitoring/log system 150 which may utilize the received obfuscated data 130 to generate entries in the monitoring/log database 152. It should be appreciated that these entries will not include sensitive patient information since such information has been redacted in the obfuscated data) and the instructions upon execution cause the computer to perform a status check of a network server based on the log information including the updated readable identifier (Akinmeji [0069] The obfuscated data 130 is provided to the monitoring/log system 150 which may utilize the received obfuscated data 130 to generate entries in the monitoring/log database 152. It should be appreciated that these entries will not include sensitive patient information since such information has been redacted in the obfuscated data 130 by the sensitive data redaction logic 126. The monitoring/log database 152 may be used to perform developer operations, may be used by algorithms or applications to perform their operations, or the like, without exposing sensitive patient information. For example, as part of a development operation, a human developer may utilize the information in the monitoring/log data structure 152 to troubleshoot issues that may be present in the healthcare cognitive system 160. The concepts, data types, and the like, present in the obfuscated data 130 are available for troubleshooting, however the uniquely identifiable sensitive patient information in the original monitoring/log data received into the server 104 is not available, nor are any uniquely identifiable combinations of such over an aggregate of the monitoring/log data. This allows the user to identify errors or issues that are not data related but are system or program related. However, in cases where the errors or issues are determined to be data related, authorized individuals are able to cross-reference the redacted identifiers in the monitoring/log database 152 with the redacted patient information data stored in the redacted patient information database 140 to again access the sensitive patient information when necessary; see also ¶40-¶41, devices 104-107, storage devices, fig. 1, network 102).	It would have been obvious to an ordinary skilled in the art before effective filing date to combine Akinmeji’s teaching that teaches to redact users’ data and to monitor and to identify system error into the teaching of Bilodeau in view of Thomson and Stevens to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as to protect user’s sensitive data while help making a good use of log data to resolve system’s issue.  Furthermore Akinmeji and Bilodeau in view of Thomson and Stevens teaches analogous art, such as sensitive data redaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190190890 A1 - determining a type of the message and detecting one or more sensitive fields within the message based on the determined type of the message, anonymizing values of the one or more sensitive fields within the message while leaving the predefined structural format intact.
US 8141149 B1 - a regular expression satisfied by a particular keyword of interest as well as a hash value corresponding to the keyword. In some embodiments, the regular expression and the hash value are transmitted to a second computer, which identifies a set of text associated with a particular event and/or evaluates the set of text against the regular expression.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.H.H/
Examiner, Art Unit 2497     
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497